DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 1/8/2021.
Response to Amendment
The amendments filed on 1/8/2021 have been entered.
Claims 1 and 3 have been amended. The amendments have been fully considered.
Claims 1-5 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit” and “a service result providing unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Heath (“FBI ran website sharing thousands of child porn images”, USATODAY, 2016).
Regarding claim 1, Heath discloses an information collection system located in an anonymous network (page 1, "For nearly two weeks last year, the FBI operated what it described as one of the Internet’s largest child pornography websites, allowing users to download thousands of illicit images and videos from a government site in the Washington suburbs. The operation — whose details remain largely secret — was at least the third time in recent years that FBI agents took control of a child pornography site but left it online in an attempt to catch users who officials said would otherwise remain hidden behind an encrypted and anonymous computer network. In each case, the FBI infected the sites with software that punctured that security, allowing agents to identify hundreds of users. The Justice Department acknowledged in court filings that the FBI operated the site, known as Playpen"; page 2, "Federal agents first noticed Playpen not long after it went online in August, 2014. The site was buried in what is often called the “dark web,” a part of the internet that is accessible to the public only through Tor"), comprising: 
hardware including at least one processor and at least one memory (page 2, "The FBI kept Playpen online for 13 days. During that time, federal prosecutors told defense lawyers that the site included more than 23,000 sexually explicit images and videos of children. Some of those could be downloaded directly from the government’s computers; others were available through links to other 
a hidden service providing system implemented at least by the hardware and that provides a hidden service appropriate to a hidden service request received from a user device through the anonymous network to the user device through the anonymous network (pages 2-3, "The FBI kept Playpen online for 13 days. During that time, federal prosecutors told defense lawyers that the site included more than 23,000 sexually explicit images and videos of children. Some of those could be downloaded directly from the government’s computers; others were available through links to other hard-to-find locations on the web, Fieman said. One section of the site was labeled “toddlers,” according to court records. And prosecutors said that some of the images users accessed during the time Playpen was under the government’s control included “prepubescent female”" - the "hidden service" is mapped to providing requested images via the links); 
an information collection unit implemented at least by the hardware and that collects information about the provided hidden service (page 1, "the FBI infected the sites with software that punctured that security, allowing agents to identify hundreds of users" of the service (which is mapped to "information" about the hidden service); and 
an address posting unit implemented at least by the hardware and that posts address information of the hidden service provided by the hidden service providing system to a posting target server located in the anonymous network and providing another hidden service (pages 2-3, "The FBI kept Playpen online for 13 days. During that time, federal prosecutors told defense lawyers that the site included more than 23,000 sexually explicit images and videos of children. Some of those could be downloaded directly from the government’s computers; others were available through links to other hard-to-find locations on the web, Fieman said" - i.e. Playpen is the posting target server, the links are to the service (i.e. the images), and posting the links on Playpen is inherent).

posting, by an address posting unit of an information collection system located in an anonymous network, address information of a second hidden service provided by a hidden service providing system included in the information collection system to a posting target server located in the anonymous network and providing a first hidden service (pages 2-3, "The FBI kept Playpen online for 13 days. During that time, federal prosecutors told defense lawyers that the site included more than 23,000 sexually explicit images and videos of children. Some of those could be downloaded directly from the government’s computers; others were available through links to other hard-to-find locations on the web, Fieman said" - i.e. Playpen is the posting target server, the links are to the service (i.e. the images), and posting the links on Playpen is inherent); 
providing, by the hidden service providing system, the second hidden service in response to a hidden service request transmitted from a user device by using the posted address information (pages 2-3, "The FBI kept Playpen online for 13 days. During that time, federal prosecutors told defense lawyers that the site included more than 23,000 sexually explicit images and videos of children. Some of those 
collecting, by an information collection unit in the information collection system, information about the provided second hidden service (page 1, "the FBI infected the sites with software that punctured that security, allowing agents to identify hundreds of users" of the service (which is mapped to "information" about the hidden service).
Regarding claim 5, Heath discloses a non-transitory computer readable medium storing a control program causing an information collection system located in an anonymous network (page 1, "For nearly two weeks last year, the FBI operated what it described as one of the Internet’s largest child pornography websites, allowing users to download thousands of illicit images and videos from a government site in the Washington suburbs. The operation — whose details remain largely secret — was at least the third time in recent years that FBI agents took control of a child pornography site but left it online in an attempt to catch users who officials said would otherwise remain hidden behind an encrypted and anonymous computer network. In each case, the FBI infected the sites with software that punctured that security, allowing agents to identify hundreds of users. The Justice Department acknowledged in court filings that the FBI operated the site, known as Playpen"; page 2, "Federal agents first noticed Playpen not long after it went online in August, 2014. The site was buried in what is often called the “dark web,” a part of the internet that is accessible to the public only through Tor" - the method is inherently performed by computers, and computers, as known in the art include memory storing instructions to be executed by processors) to perform processing of: 

providing the second hidden service in response to a hidden service request transmitted from a user device by using the posted address information (pages 2-3, "The FBI kept Playpen online for 13 days. During that time, federal prosecutors told defense lawyers that the site included more than 23,000 sexually explicit images and videos of children. Some of those could be downloaded directly from the government’s computers; others were available through links to other hard-to-find locations on the web, Fieman said. One section of the site was labeled “toddlers,” according to court records. And prosecutors said that some of the images users accessed during the time Playpen was under the government’s control included “prepubescent female”" - i.e. users accessed the service, which were image hosting sites); and 
collecting information about the provided second hidden service (page 1, "the FBI infected the sites with software that punctured that security, allowing agents to identify hundreds of users" of the service (which is mapped to "information" about the hidden service).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130133074 A1, which discloses utilizing “dark address space […] to attract, identify and monitor network traffic”, see ¶[0017] by allowing a “network provider […] to set a trap such as, for example, a decoy server/terminal or "a honeypot"”.
US 7624274 B1, which discloses collecting user information by creating a honeypot and posting the honeypot address on a website to attract attackers (see col. 7, lines 12-19).
US 20080313734 A1, which discloses “a honeypot that runs real services and its IP address is published in the hope of making it visible to attackers employing hit lists rather than random IP scanning”, see ¶[0014].
US 6606653 B1, which discloses “Embedded links or hotspots in source Web pages are upgraded to reflect the new Universal Resource Locations (URLs) of moved target Web Pages”, see abstract.
Davis, “Addressing the Challenges of Enforcing the Law on the Dark Web”, S.J. Quinney College of Law, 2017, which discloses “undercover investigation on the Web. Such investigations have included enforcement agent usage of “investigation chat rooms” or other “peer-to-peer networks” to “[pose] as off enders” or participants in illicit activities” and using “honeypot traps”, which are “websites “that trap trap purport to” be related to illicit activity “but in fact are set up by police and are designed to capture the IP address” of Web users. The FBI employed the use of this tactic when the agency created a site called “Playpen” to lure internet criminals””, see pages 1-2.
Zetter, “Use privacy services? The NSA is probably tracking you”, WIRED UK, 2014, which discloses “collection and analysis of internet traffic”, see page 2, and a tool, “XKeyscore”, which catalogues URLs of the Dark Web (see page 6).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446